Citation Nr: 0108844	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-04 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to issuance of, or payment or reimbursement for, 
an indoor elevator as a special or experimental prosthetic 
appliance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from June 1959 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an undated disapproval by the Chief Consultant, 
Prosthetic and Sensory Aids Service, Strategic HealthCare 
Group (113), of a request, dated in April 1999, for issuance 
of, or payment and reimbursement for, an indoor elevator as a 
special or experimental prosthetic appliance.  The request 
was forwarded to the Chief Consultant from Hines VA hospital 
in Hines, Illinois.  The claims file was forwarded to the 
Board by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

A hearing was held on September 22, 2000, in Chicago, 
Illinois, before Bettina S. Callaway, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000) and who 
is rendering the determination in this case.


REMAND

Background:  A rating decision dated in November 1979 shows 
that the veteran is service-connected for transverse 
myopathy, status post fracture C5 with quadriplegia, 
physiologically complete, level C7, rated as 100 percent 
disabling; for loss of bowel control, rated as 100 percent 
disabling' and for loss of bladder control, rated as 60 
percent disabling.  He is entitled to special monthly 
compensation under subsection (o), 38 U.S.C. § 1114, and to 
additional aid and attendance under subsection (r), 38 U.S.C. 
§ 1114.

In December 1998, Hines VA Hospital (VAH) received a letter, 
dated in November 1998, from the veteran's representative 
submitted' in support of a request for certain items, 
including an "[e]levator for veteran[']s existing home."  
The representative stated that, if the requested items could 
not be granted, the VAH should consider the letter a notice 
of disagreement and issue a statement of the case.  Submitted 
with the letter were VA Forms 21-4138, Statement in Support 
of Claim, and 10-2431, Request for Prosthetic Services.  On 
Form 21-4138, the veteran requested that VA furnish an 
elevator for his present home.  He stated that this elevator 
had been verbally approved by a VA prosthetic purchasing 
agent.  Form 10-2431 was completed by Yvonne Lucero, M.D.  
Under description of "appliance" requested, Dr. Lucero 
noted, "Elevator for home use -- access to basement from 1st 
floor."  Under disability for which appliance is required, 
Dr. Lucero wrote, "C5/6 Quad."  Under a section for 
remarks, Dr. Lucero stated, "P[atien]t states he needs this 
device to access his office for vocational pursuits and he 
believes it will assist him as a safety measure in case of 
violent weather.  P[atien]t is employed and has need of 
entry/exit from workspace."

On the same day in December 1998 that the VAH received the 
letter described above, it also received a copy of a letter, 
dated in July 1998, from the veteran to his representative.  
The veteran stated in pertinent part,

I met over two (2) years ago and had 
informed individuals in the Prosthetics 
Department that I was building a home and 
I would be needing an elevator.  I was 
informed by that department that I would 
have to have the shaft built and I would 
have to pay for the installation.  All 
during the following time that this home 
was being built I brought one individual 
out who gave me a bid and gave my 
contractor the dimensions for the shaft.  
Secondly, I was given a recommendation by 
Kelly on another individual who would 
give me a second bid, because I needed 
two bids in order to submit to 
prosthetics.  Plus, I was told I needed a 
prescription from Dr. Lucero, and I 
constantly pursued this.  So, everyone 
was aware that I was in the process of 
pursuing the issue of an elevator for my 
home for the following reasons:

a.	As an active employee I do a lot of 
work at home and have to set up office 
space in my basement which also has an 
escape route in the event of any 
disaster.

b.	The basement will act as protection 
since we are in what you call a Tornado 
Alley.  In that way I will be able to get 
to my basement for safety sake in the 
event we are hit by a tornado.

c.	I want to set up an exercise room.  
I am passed fifty now.  I do not have 
time to work out during the day because I 
am employed.  However, I do have time on 
the weekends and in the evenings, but I 
need to set up as I did in the past, 
equipment such as; weights, mats, etc.

I have been refused an elevator based on 
the fact, as they put it, that the 
Prosthetic Department has never issued an 
elevator before to anyone.  I challenge 
that they have.  If they haven't, I tell 
them that the times have changed.  My 
basement stairs are not wide enough for a 
wheel-a-vator and as a quad, I cannot use 
the stair glide.  The elevator can be 
placed in the shaft and removed from the 
shaft and put in another shaft, so it is 
not a permanent fixture. . . .

In February 1999, the VAH issued a statement of the case.  In 
it, the VAH listed the provisions of Chapter 9, Part IX, 
Prosthetic Service Manual, M-2, dated May 29, 1986.  However, 
under "Reason for Decision", it was stated that the 
decisions were made based on Chapters 1 and 3, as well as 
Chapter 9.  With regard to the request for the elevator, the 
VAH stated,

VA regulations do not specify provisions 
for furnishing indoor elevators.  Verbal 
inquiry was made to Veterans Affairs 
Headquarters, Prosthetics, confirming the 
proper procedure for issuing an indoor 
elevator.  It was conveyed that an indoor 
elevator was not a prosthetic appliance 
and cannot be issued as such.

In March 1999, the VAH received a VA Form 9 substantive 
appeal from the veteran.  In it, he requested a hearing 
before a traveling member of the Board at the local VA 
office.  The veteran limited his appeal to the issue of the 
indoor elevator, specifically withdrawing certain other 
issues from his appeal.  The veteran argued that the elevator 
was a medical necessity because it would provide him access 
to his basement which would be a safe environment during 
storms and tornadoes.  He also stated that the elevator was a 
medical necessity because he needed to exercise and his 
exercise room would be in the basement.  He also stated that 
he was misled by VA employees in the Prosthetics Department 
who gave him the impression that, with the proper 
prescription, he would be entitled to the elevator, and he 
therefore "expended extra monies and utilized extra space to 
construct the shaft for the elevator."  He contended that he 
was entitled to the elevator based on advice that these VA 
employees gave him.

In April 1999, the VAH received a statement Dr. Lucero which 
provided in pertinent part,

[The veteran] requested an elevator be 
installed in his present home.  The home 
was purchased several years ago, and [the 
veteran] stated that he needed access his 
basement to reach his office as well as 
for safety in severe weather.  He also 
told me that my prescription was needed, 
but that the elevator had already been 
discussed with the Chief of Prosthetics 
and was acceptable with my instructions.  
As the device was not entirely within the 
routine items prescribed by me, I took 
the position that more information was 
needed.  I pointed out that one does not 
generally place an important space, such 
as a regularly used office, in an 
inaccessible area and then try to correct 
it.  [The veteran] replied that the 
basement also provided safety; he lived 
in an area known as "tornado alley" for 
the frequency of violent storms seen 
there.  I asked him how he would use the 
elevator to reach the basement should the 
power fail . . . and he stated that he 
had a gas powered electrical generator.  
My "prescription" was written with 
significant reservations and 
qualifications . . . .

In summary, I do not see a clear 
vocational or medical necessity for 
issuance of an elevator in [the veteran's 
home].  Personal safety is always a 
concern for our disabled patients, but 
the VA clearly does not provide elevators 
or similar devices for the many persons 
with basements who are at equal risk by 
weather, nor do we install them for 
office access when there is no 
documentation that the office needs 
cannot be met elsewhere.

This statement was attached to VA Form 10-2641, Authority for 
Issuance of Special and/or Experimental Appliances, as the 
"medical justification" for the special item.  Dr. Lucero's 
name was typed in for "prescribing physician", next to 
which was the following statement,

CERTIFICATION:  I certify that the 
requested item has been prescribed as 
medically necessary of the disability 
listed, and that funds for procurement 
are available.

Under this statement was the signature of Wanda D. Hattaway, 
Chief, Prosthetic Treatment Center.  This request was dated 
in April 1999 and was addressed to VA Central Office in 
Washington, DC, for approval or disapproval.

The request was disapproved by Robert Baum, signing for 
Frederick Downs, Jr., Chief Consultant, Prosthetic and 
Sensory Aids Service (PSAS).  The "Remarks and/or 
Instructions" were as follows:

Disapproved -- per concurrence of the 
Director, Spinal Cord Injury Service, 
this veteran should be referred to 
Vocational Rehabilitation to determine 
whether an office in his basement is 
necessary.  A home visit can also be 
conducted to determine if alternative 
facilities or rooms are available on the 
accessible level of the home.

In August 1999, the VAH received a statement from the veteran 
that he disagreed with the opinion of Robert Baum and wished 
to continue his appeal to the Board.

In October 1999, the veteran testified at a hearing before a 
Prosthetic Representative of the Hines VAH.  At the hearing, 
the veteran was accompanied by his representative and another 
man, [redacted], who was identified as the special 
adaptive housing coordinator for the Chicago RO.  During the 
hearing, the VAH Prosthetic Representative pointed out that 
regulations governing adaptive housing were different from 
those governing "the HISA grant", a reference to the Home 
Improvement and Structural Alterations (HISA) Program.  (The 
HISA program was initiated by Public Law 94-581, The Veterans 
Omnibus Health Care Act of 1976, which amended title 38, 
United States Code, to extend the home health service 
authority to include home improvements and structural 
alterations which were necessary to ensure the continuation 
of treatment or provide access to the home or to essential 
lavatory and sanitary facilities.).  The VAH Prosthetic 
Representative noted that the issue under the HISA program in 
this case would be for "what purpose do you need to get to 
the lower level" of the home?

The VAH Prosthetic Representative asked the veteran whether 
he had any documentation in his medical records that he 
needed to have exercise equipment in his basement for health 
reasons.  The veteran stated that he did not.  The 
representative also inquired as to whether the exercise 
equipment could be put on the main floor of the house.  The 
veteran stated that it could not.

Mr. [redacted] testified that, if the veteran were allowed to gain 
access to the basement by the means of an elevator or by any 
other means, then a potential safety hazard existed because 
of no immediate exit in the event of a fire, for example.  
Mr. [redacted] stated that, therefore, the veteran would need an 
exterior door from the basement and a chair lift to bring him 
to ground zero and a platform that would provide access to a 
sidewalk to enable the veteran to get a minimum of 20 feet 
away from the house.

The VAH Prosthetic Representative noted that Dr. Lucero 
stated that she did not see a clear vocational or medical 
necessity for the issuance of the elevator.  The 
Representative stated that she would take all the information 
back with her and present it once again to Central Office.  
However, she noted that Dr. Lucero did not provide medical 
justification and "anything we do for HISA okay it has to be 
medical."

The veteran asked whether someone would come out to his home 
and look at the location.  The Representative stated that, if 
the veteran requested that, an appointment would be set up.  
The veteran wondered whether Mr. [redacted] would be able to come 
to his home, and Mr. [redacted] stated that he was not sure 
whether he could or not because he was able to do that in 
relationship to special adaptive housing (SAH) and 
administration of a grant but that, in this case, no grant 
had been awarded.  The VAH Prosthetic Representative noted 
that the regulations governing SAH were different from those 
governing HISA.  She also stated that an appointment would be 
made in November for a home visit to the veteran's house and 
to take pictures at that time.  The veteran's representative 
also noted that the statement of the case stated only that 
"prosthetics does not issue elevators" and did not provide 
a complete explanation of all the regulations governing this 
matter or state what evidence the veteran needed to obtain in 
order support his claim.

Following the hearing, a home assessment was completed and 
photographs of the veteran's basement are in the claims file.  
However, no report was made regarding the home visit and it 
is not clear whether it was determined, pursuant to the 
instruction of Mr. Downs, "if alternative facilities or 
rooms are available on the accessible level of the home."

The printout of an e-mail, dated in October 1999, from the 
veteran's representative to Hines VAH shows that he was going 
to fax a letter from "Kathi Kreuger, VR&C Officer, Chicago 
VARO."  The facsimile of this letter or memorandum is in the 
claims file.  It is from Catherine A. Kruger, VR&C Officer 
and it is addressed to Mr. Downs, the Chief Consultant, PSAS, 
of the Central Office who rendered the decision in this case.  
However, the memorandum speaks of "your request" as if 
addressing the veteran in the first two sentences and then 
speaks of the veteran in the third person.  Ms. Kruger's 
memorandum provided,

I have received the denial of your 
request for an elevator from VAH 
Prosthetic Service.  That denial refers 
you to vocational rehabilitation for 
consideration.  Unfortunately, your 
request does not fall under Vocational 
Rehabilitation.  [The veteran] would seem 
to benefit by the installation of an 
elevator.  He will be using his basement 
as a home office.  Further, frequent 
exercise is crucial to his health.  Thus, 
the basement will be used as an exercise 
room.

Another VA memorandum, dated January 2000, from Karen M. 
Blum, VISN Prosthetics Representative, to the Chief, 
Prosthetics Treatment Center, VAH, Hines, Illinois, is also 
in the claims file.  Ms. Blum noted that she contacted PSAS 
at Headquarters in Washington, DC, and was advised that, 
since the veteran had completed and signed a VA Form 9 
substantive appeal and since a hearing had been conducted and 
documented, the case should be forwarded to the Board of 
Veterans' Appeals.

In February 2000, the veteran's representative completed VA 
Form 646 on which he noted that it appeared as if, after 
providing a prescription for the indoor elevator in May 1998, 
"Dr. Lucero was prevailed upon to issue a subsequent 
statement less supportive of veteran's request."  The 
representative also noted that the statement of the case 
referred only to Chapter 9 of M-2, Part IX, and not to 
Chapter 3.02(f), a copy of which was provided by the 
representative and is in the claims file.  The representative 
also noted that Fred Downs referred the matter to Vocational 
Rehabilitation, and Catherine Kruger, VR&C Officer, indicated 
that the matter was not under the jurisdiction of Vocational 
Rehabilitation.  Finally, the representative encouraged the 
Board to take jurisdiction of the matter, noting that "[a]ll 
benefits from Prosthetics in particular and from the Hospital 
(DM&S) system in general are treated as medical although the 
system for administering the provision of the benefits is a 
legal system."

The veteran testified at a hearing before a traveling member 
of the Board in September 2000.  He stated that he originally 
was led to believe by employees of the Prosthetics Department 
at Hines VAH that an elevator in his home would be approved 
and then he found out that the Prosthetics Department at 
Hines did not have the authority to approve or disapprove 
such a request and that that decision had to made by PSAS of 
Central Office.  He noted that Fred Downs had referred his 
case to Vocational Rehabilitation but that an officer of 
Vocational Rehabilitation stated that the matter was not 
under her jurisdiction.  He also stated that [redacted], 
who worked for the VA in housing, stated that under some 
circumstances VA has approved the installation of elevators 
in veterans' homes.

Reasons for remand:  The veteran has the right to notice of 
laws and regulations relevant to his claim for benefits and 
he has the right to an adequate statement of the reasons for 
the denial of his claim under those laws and regulations.  
See 38 U.S.C.A. § 5104 (West 1991 & Supp. 2000); see also 
38 C.F.R. § 19.31 (2000).  Moreover, there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and this new law includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

In this case, the veteran was provided only with the 
provisions of Chapter 9 of Part IX, M-2, in the SOC although 
the VAH indicated that it also relied upon provisions of 
Chapters 1 and 3.  The veteran is entitled to receive notice 
of all provisions which the VAH used in rendering the 
determination on his claim.

In addition, at the hearing held at the VAH in October 1999, 
the provisions of the HISA program and SAH provisions were 
discussed concerning the veteran's request for an elevator in 
his home.  However, the veteran was provided no notice of the 
laws or regulations governing these programs, and he was not 
told whether he was eligible to apply for benefits under 
these programs.

The veteran was told at the hearing that his request would be 
resubmitted to the Central Office following the home visit.  
Photographs were taken at the veteran's home, but there is no 
evidence that his request for an elevator was resubmitted to 
the Central Office for reconsideration.  Moreover, the Chief 
Consultant, PSAS, recommended that the veteran's case be 
forwarded to Vocational Rehabilitation for disposition, yet 
an VR&C officer stated that the matter did not fall within 
the jurisdiction of Vocational Rehabilitation but she did not 
explain why it was not within that jurisdiction.  

In regard to all of these matters, the veteran was entitled 
to receive a supplemental statement of the case (SSOC) which 
provided him with notice of all the laws and regulations that 
could reasonably be construed as relevant to his request for 
an elevator, i.e., (1) the laws and regulations governing the 
HISA program; (2) those relevant to SAH; and (3) those 
governing prosthetic appliances and devices including special 
and/or experimental appliances.  If he is not eligible to 
apply for benefits under these provisions he should be given 
an explanation as to why he is not eligible and provided in 
the SSOC with notice of the specific provisions that 
demonstrate that he is not eligible.  If he is eligible for 
benefits under these programs, but the benefit sought (the 
elevator) still cannot be granted, the veteran should be 
informed why the benefit cannot be granted and provided with 
notice of the specific provisions in the law which govern the 
decision not to grant the benefit.

With regard to the provisions governing prosthetic appliances 
in M-2, Part IX, dated in May 1986, these provisions were 
rescinded in November 2000 and the procedures involved have 
been updated.  See VHA Handbook 1173.  Procedures governing 
the HISA program were updated in October 2000.  See VHA 
Handbook 1173.14.  Moreover, the VA General Counsel has 
issued a conclusive opinion which, although not binding on 
this claim, provides some guidance as to what items might be 
construed as prosthetic appliances.  See VAOPGCCONCL 8-98 at 
para. 2 (June 11, 1998).  

If the veteran's case was resubmitted to the Central Office 
for reconsideration, as it was indicated at the October 1999 
hearing that it would be, he should be informed as to the 
outcome of that reconsideration in the SSOC.  If his case was 
not resubmitted to the Central Office, he should be notified 
that it was not resubmitted as planned at the October 1999 
hearing and he should be informed as to why it was not 
resubmitted in the SSOC.  Finally, an explanation should be 
provided to the veteran in the SSOC as to why his case was 
referred to Vocational Rehabilitation by the Chief 
Consultant, PSAS, but nevertheless does not come within the 
jurisdiction of Vocational Rehabilitation programs.

To ensure full compliance with due process requirements, the 
case is REMANDED to the Hines VAH for the following 
development:

1.  The VAH must issue the veteran a 
supplemental statement of the case (SSOC) 
which provides him with notice of all the 
laws and regulations that could 
reasonably be construed as relevant to 
his request for an indoor elevator, 
including those discussed at the October 
1999 hearing at the VAH, i.e., (1) the 
laws and regulations governing the HISA 
program (see 38 U.S.C.A. § 1717); see 
also VHA Handbook 1173.14 (Oct. 30, 
2000); (2) those relevant to SAH (see 
38 U.S.C.A., Chapter 21); and (3) those 
governing prosthetic appliances and 
devices including special and/or 
experimental appliances (see 38 U.S.C.A. 
§ 1701(6), 1717).

The Board acknowledges that the veteran 
has applied for the indoor elevator only 
under the provisions of the law governing 
prosthetic appliances and devices.  
However, there is no requirement in the 
law that a veteran must specify with 
precision the statutory provisions or 
corresponding regulations under which he 
is seeking benefits.  Akles v. Derwinski, 
1 Vet. App. 118, 121 (1991).  Since the 
HISA and SAH programs were discussed at 
the October 1999 hearing as possible 
alternative programs under which a 
request for an indoor elevator might be 
considered, the VAH should inform the 
veteran whether he is eligible to apply 
for benefits under the HISA or SAH 
programs.  If he is not eligible to apply 
for benefits under these programs, he 
should be informed why he is not eligible 
and provided with notice in the SSOC of 
the specific provisions that demonstrate 
that he is not eligible.

If he is eligible, he should be advised 
of the procedures for applying under 
these programs.  If he chooses to submit 
the appropriate application forms or 
requests for consideration, the VAH 
should follow whatever procedures it has 
in place for adjudicating the claim.  If 
the claim remains denied under those 
provisions, the veteran should be 
informed of the reasons for the denial in 
the SSOC and provided with notice of 
relevant provisions of law or regulations 
governing the decision.  If he chooses 
not to apply under the provisions of the 
HISA or SAH programs, the VAH should make 
clear in the SSOC that it informed him of 
the appropriate procedures and provided 
him with the appropriate forms to make 
application, but that the veteran did not 
apply under HISA or SAH.  38 U.S.C.A. 
§ 5101(a) (West 1991).

With regard to the provisions governing 
prosthetic appliances in M-2, Part IX, 
dated in May 1986, these provisions were 
rescinded in November 2000 and the 
procedures involved have been updated.  
See VHA Handbook 1173.  Moreover, the VA 
General Counsel has issued a conclusive 
opinion which, although not binding on 
this claim, provides some guidance as to 
what items might be construed as 
prosthetic appliances.  See VAOPGCCONCL 
8-98 at para. 2 (June 11, 1998).

2.  The veteran was told at the October 
1999 hearing that his request for an 
indoor elevator would be resubmitted to 
the Central Office following a home 
visit.  Photographs were taken of the 
veteran's home during a home visit, but 
there is no evidence that his request for 
a home elevator was resubmitted to the 
Central Office for reconsideration.  If 
the request was resubmitted to the 
Central Office for reconsideration, as it 
was indicated at the hearing that it 
would be, the veteran should be informed 
as to the outcome of that reconsideration 
in the SSOC.  If his case was not 
resubmitted to the Central Office, he 
should be informed why it was not 
resubmitted in the SSOC.

Moreover, one purpose of the home visit, 
pursuant to the instructions of Mr. 
Downs, was to determine if alternative 
facilities or rooms were available on the 
accessible level of the home.  Whether or 
not the case is resubmitted to the 
Central Office, the VAH must provide an 
explanation in the SSOC as to whether it 
was determined, upon the home visit, if 
alternative facilities or rooms were 
available on the accessible level of the 
home and, if so, what relevance this 
determination had on the outcome of the 
veteran's request for an indoor elevator.

3.  Mr. Downs also recommended that the 
veteran's case be referred to Vocational 
Rehabilitation for a determination as to 
whether an office in his basement was 
necessary, yet a VR&C officer stated that 
the matter did not fall within the 
jurisdiction of Vocational 
Rehabilitation.  However, she did not 
state why it was not within that 
jurisdiction.

An explanation should be provided to the 
veteran in the SSOC as to why his case 
was referred to Vocational Rehabilitation 
by the Chief Consultant, PSAS, but 
nevertheless does not come within the 
jurisdiction of Vocational 
Rehabilitation.  For example, if he is 
not eligible to participate in a program 
of Vocational Rehabilitation or Education 
(and, consequently, the indoor elevator 
could never be issued under the purview  
of such a program), he should be advised 
that he is not eligible, told why he is 
not eligible, and provided with notice in 
the SSOC of the regulations that 
demonstrate that he is not eligible.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the VAH.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




